IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA, : No. 165 MM 2014
EX REL: HECTOR MELENDEZ CADIZ, :
                               :
                Petitioner     :
                               :
                               :
           v.                  :
                               :
                               :
SCI BENNER FACILITY MANAGER    :
FERGUSON, DISTRICT ATTORNEY OF :
MONTGOMERY COUNTY, AND         :
KATHLEEN KANE, ATTORNEY        :
GENERAL,                       :
                               :
                Respondents    :


                                     ORDER



PER CURIAM

      AND NOW, this 24th day of November, 2014, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Habeas Corpus is DENIED.